UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1214



FUAD RESHID HASSEN,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-468-482)


Submitted:   August 27, 2004            Decided:   September 10, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, Linda S. Wendtland, Assistant Director,
Rena I. Curtis, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Fuad Reshid Hassen, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals affirming without opinion, in accordance with 8 C.F.R.

§ 1003.1(e)(4) (2004), the immigration judge’s denial of asylum,

withholding of removal, and protection under the Convention Against

Torture. For the reasons discussed below, we deny the petition for

review.

     Hassen asserts that his evidence was sufficient to establish

his eligibility for asylum.       To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence   he   presented   was    so   compelling   that      no   reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                   We have

reviewed the evidence of record and conclude that Hassen fails to

show that the evidence compels a contrary result.*

           Accordingly,     we   deny   the   petition   for    review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED



     *
      As Hassen failed to assert on appeal his entitlement to
withholding of removal or protection under the Convention Against
Torture, those claims are waived. Edwards v. City of Goldsboro,
178 F.3d 231, 241 n.6 (4th Cir. 1999).